792 So. 2d 1275 (2001)
Angela Marie EBBITT, Appellant,
v.
The TERMINIX INTERNATIONAL COMPANY LIMITED PARTNERSHIP, a foreign limited partnership, Appellee.
No. 4D01-1109.
District Court of Appeal of Florida, Fourth District.
September 5, 2001.
*1276 Brian K. McMahon of Brian K. McMahon, P.A., Miami, for appellant.
James M. Nicholas of James M. Nicholas, P.A., Melbourne, for appellee.

ORDER DISMISSING NON-FINAL APPEAL FOR LACK OF JURISDICTION
KLEIN, J.
The order appealed is a non-final order granting a motion filed pursuant to Florida Rule of Civil Procedure 1.800 and entitled "Motion for Referral to Arbitration." Although we previously denied appellee Terminix's motion to dismiss for lack of jurisdiction, we now conclude that this order is not appealable.
The only rule which could possibly authorize this non-final appeal is Florida Rule of Appellate Procedure 9.130(a)(3)(C)(iv), which allows non-final appeals to be taken from orders which determine the "entitlement" of a party to arbitration. The use of the word "entitlement" in the rule reflects that the rule was intended to authorize appeals from orders determining if a party has a right to arbitration. Rule 1.800, which resulted in this order, grants trial courts discretion to order non-binding arbitration or mediation as a method of alternative dispute resolution. Appellant indeed argues that the order she is appealing was an abuse of discretion.
Because this order did not determine entitlement to arbitration we have no jurisdiction. We therefore dismiss the appeal.
DELL and STEVENSON, JJ., concur.